Citation Nr: 0705854	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2001, for the establishment of basic eligibility for 
Dependent's Education Assistance (DEA), pursuant to 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision that, in part, 
established basic eligibility for Chapter 35 DEA benefits, 
effective October 13, 2001.  The veteran timely appealed for 
an earlier effective date.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for July 20, 2006.


FINDINGS OF FACT

1.  In August 1998, the RO granted a total disability rating 
based on individual unemployability (TDIU), effective 
December 1996, and denied basic eligibility for Chapter 35 
DEA benefits.  No appeal was initiated.

2.  In November 2001, the RO determined that the veteran's 
total disabilities were permanent in nature and established 
DEA benefits, effective October 13, 2001 (date of VA 
examination). 

3.  An application for DEA benefits was filed within one year 
of the November 2001 rating decision.


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid prior to October 13, 
2001.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a June 2003 letter, the RO notified the veteran of 
the evidence needed to establish an earlier effective date 
for entitlement to Chapter 35 benefits.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who has a total and permanent disability rating from 
service-connected disability (TDIU).  See 38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2006).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date.  38 C.F.R. § 21.3041(a) 
(2006).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  See 38 C.F.R. § 
21.3041(b)(2)(ii) (2006).  In that case, the beginning date 
of eligibility will be the effective date of the permanent 
and total disability rating or the date of notification to 
the veteran of such rating, whichever is more advantageous to 
the child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2006).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2006).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2006). Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:

(1) If the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date is the latest of:

(i) the beginning date of eligibility as determined by 
38 C.F.R. § 21.3041(a) or (b);
(ii) one year before the date of claim as determined by 
38 C.F.R. § 21.1029(b);
(iii) the date the educational institution certifies 
under 38 C.F.R. § 21.4131(b) or (c); or
(iv) the effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.

(2) If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of:

(i) the date the educational institution certifies under 
38 C.F.R. § 21.4131(b) or (c); or
(ii) the effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.

See 38 U.S.C.A. § 3672 (West 2002 & Supp. 2006); 38 C.F.R. § 
21.4131(d).

The statute pertaining to the effective date of the 
commencement of educational assistance was also revised in 
November 2000, to give effect to the provision allowing an 
individual to elect an eligibility period that begins with 
the effective date for the award of a total and permanent 
rating.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date. This provision 
applies if (1) that eligibility date is more than one year 
before the date of the initial rating decision; (2) the 
individual submits an application for Chapter 35 educational 
assistance within one year of the rating decision; (3) the 
individual claims educational assistance for an approved 
program of education for a period preceding the one-year 
period ending on the date on which the application is 
received by VA. These provisions are applicable if the 
individual would have been entitled to such educational 
assistance for such program of education if the individual 
had actually submitted an application on the eligibility 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113 (West 2002)).

The Board notes that 38 U.S.C.A. § 5113 (West 2002) provides 
that effective dates of awards of Chapter 35 benefits shall, 
to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 
1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

In September 1997, the veteran first applied for a total 
disability rating based on individual unemployability (TDIU).
 
Records show that, in November 1997, a school approval form 
(VA Form 21-674) for the veteran's son was received by VA and 
returned to the veteran because his son's signature was 
required. 

In August 1998, the RO granted a TDIU, effective December 
1996.  DEA was not established at the time because permanency 
of the veteran's service-connected disabilities had not been 
demonstrated.  The veteran was informed of this decision, and 
did not appeal the denial of basic eligibility for DEA 
benefits; that decision has become final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  There is no finding of 
a clear and unmistakable error that would vitiate the 
finality of that decision.  See 38 C.F.R. § 3.105(a).  As 
such, the Board is prohibited from assigning an effective 
date earlier than August 1998 for basic eligibility for DEA 
benefits.

Following the RO's August 1998 rating decision, the evidence 
first demonstrates permanency of the veteran's service-
connected disabilities in October 2001.

Records received in October 2001 from the veteran's Social 
Security representative and a licensed psychologist reflect 
that the veteran had been classified as totally and 
permanently impaired by the Social Security Administration.

A psychiatric re-evaluation in October 2001 by the veteran's 
treating physician, Burton Podnos, M.D., also reflects that 
the veteran is permanently and totally disabled.

The veteran also underwent a VA examination in October 2001.  
The examiner noted that a global assessment of functioning 
(GAF) score of 50 to 55 had been assigned previously in July 
1998, and that currently a GAF score of 40 was warranted.  
The examiner opined that the veteran's PTSD symptomatology 
impaired his ability to function both socially and 
occupationally.
   
Based on the newly received evidence since August 1998, in 
November 2001, the RO determined that the veteran's total 
disabilities were permanent in nature and established DEA 
benefits, effective October 2001 (date of VA examination).

The Board notes that, in November 2002, the RO denied the 
veteran's son's claim for education benefits because he was 
then 29 years of age, based on evidence showing that 
eligibility for DEA benefits had been established after his 
26th birthday.

While presumably an application for DEA benefits had been 
filed within one year of the November 2001 rating decision, 
the statutory amendments to 38 U.S.C.A. § 5113 do not help, 
in this case, because the earliest eligibility date for DEA 
benefits that the veteran's son may elect is after his 26th 
birthday.

Specifically, the statute provides for retroactive payment of 
DEA benefits in cases where an application is filed within 
one year after the issuance of an initial rating decision 
that establishes the existence of a veteran's service-
connected total disability permanent in nature; and also 
provides that the effective date for an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(b) and (c).
 
The regulation governing DEA also states that no person is 
eligible for educational assistance that reached his or her 
26th birthday on or before the effective date of a finding of 
permanent total service-connected disability.  See 38 C.F.R. 
§ 21.3040(c).  Based on the veteran's son's birthday of 
October 30, 1973, which is not in dispute, he turned 26 years 
of age prior to the November 2001 rating decision.  
Accordingly, the veteran's son is not eligible.

Here, the record presents no basis for assignment of an 
effective date earlier than October 13, 2001.  Accordingly, 
the claim must be denied.


ORDER

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, prior to October 13, 2001, is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


